Title: [Diary entry: 6 September 1786]
From: Washington, George
To: 

Wednesday 6th. Mercury at 76 in the Morning—76 at Noon and 72 at Night. Variable day—wind, what there was of it, Southerly in the forenoon & warm, tho’ cloudy—No. Westerly afterwards and cool, with sprinkling of Rain & great appearances of more but none fell. Rid to my Plantations at the Ferry. Dogue run & Muddy hole—also to the Mill & the meadow where the Ditchers were at work. At the two first, the People were Sowing Wheat again in Corn ground. At Dogue run two acres of turf had been plowed up agreeably to my farmers orders to Sow Wheat on. This was done yesterday & the day before. The Lands—plowed in the same way tho’ not so well turfed, some of it being Wheat Stubble of the last year and the remainder in Wheat the year before—I directed to be immediately Sowed; The latter with Wheat, and the former with Rye and thereafter the plowing of every day to [be] Sowed & harrowed in before Night, that no rain might intervene between the plowing & Sowing. Timothy Seeds were ordered to be sowed therewith, & after the grain was harrowed in to be brushed in with

a bush harrow. These directions applied to the Ferry, Muddy hole, & Neck the first & last having rye to sow & the other both Wheat & Rye. Note—The Rye at the Ferry to be sowed in this way, is on Wht. land of the last year and not on Stubble of the last year as mentioned above. Mr. Rozer—a Mr. Hall & a Mr. Matthews from the Eastern Shore dined here and returned in the afternoon—after which Mr. & Mrs. Fendall came in on their [way to] Esquire Lee’s of Maryland (who is very ill) & stayed all night.